     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 1 of 30




                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH
                         NORTHERN DIVISION

LISA AGUILAR, EDGAR CASTRO,              )
JORGE GUILLEN, JASON                     )
JOHNSON, VERONICA                        )
HERNANDEZ, and ARLENE                    )
DUNGAN,                                  )
                                         )
Individually, and on Behalf of All       )
Others Similarly Situated,               )   Case No. ______
                                         )
      Plaintiffs,                        )   JURY DEMANDED
                                         )
      v.                                 )
                                         )
MANAGEMENT & TRAINING                    )
CORPORATION,                             )
500 N. Marketplace Drive                 )
Centerville, UT 84014,                   )
                                         )
      Defendant.                         )
                                         )
                                         )
            COLLECTIVE AND CLASS ACTION COMPLAINT
      Plaintiffs, Lisa Aguilar, Edgar Castro, Jorge Guillen, Jason Johnson, Veronica

Hernandez and Arlene Dungan (collectively “Plaintiffs”), individually and on behalf

of all others similarly situated, allege as follows against Defendant, Management &

Training Corporation (“MTC”):




                                         1
      Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 2 of 30




       1.     Plaintiffs are Correctional Officers employed by MTC at various prison

facilities across the United States.1 They bring this collective and class action

complaint on behalf of themselves and other similarly situated Correctional Officers

against MTC, to recover compensation for mandatory pre- and post-shift duties

performed at the direction of and for the benefit of MTC without compensation at

those facilities.

       2.     Plaintiffs’ and the Correctional Officers’ pre- and post-shift duties,

discussed in more detail below, are critical to the safety and security of MTC’s

facilities. They are performed in close proximity to inmates and detainees, and as a

result, Plaintiffs are required to remain vigilant and respond to emergencies for the

duration of the pre- and post-shift duties.

       3.     Plaintiffs’ claims are for unpaid wages, overtime compensation,

liquidated damages, and attorneys’ fees and costs pursuant to: (a) the Fair Labor

Standard Act of 1938 (as amended) (“FLSA”), 29 U.S.C. §§ 201, et seq., the Portal

to Portal Act, (“PPA”), 29 U.S.C. § 251 et seq. as amended; (b) the New Mexico

Minimum Wage Act (“NMMWA”), N.M. Stat. §§ 50-4-22 et seq; and (c) the unjust

enrichment laws of New Mexico, Texas and Mississippi.




1
 The term “Correctional Officers” refers to members of the FLSA Collective and
Classes defined below.

                                              2
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 3 of 30




      4.    Plaintiffs seek to certify this as a collective action under the FLSA and,

where applicable, as a class action for state law violations so that other similarly

situated employees of MTC may join in to collect the unpaid overtime and wages

MTC owes them.

                                      PARTIES

      5.    Plaintiff Lisa Aguilar (“Aguilar”) resides in Anthony, Texas and was

employed by MTC from as a Correctional Officer at the Otero County Processing

Center in Chaparral, New Mexico.

      6.    Plaintiff Edgar Castro (“Castro”) resides in Anthony, New Mexico and

was employed by MTC as a Correctional Officer at the Otero County Processing

Center in Chaparral, New Mexico.

      7.    Plaintiff Jorge Guillen (“Guillen”) resides in El Paso, Texas and was

employed by MTC as a Correctional Officer at the Otero County Processing Center

in Chaparral, New Mexico.

      8.    Plaintiff Jason Johnson (“Johnson”) resides in Fulton County, Arkansas

and was employed by MTC from May 2018 to August 2019 as a Correctional Officer

at the Wilkinson County Correctional Center in Woodsville, Mississippi.

      9.    Plaintiff Veronica Hernandez (“Hernandez”) resides in New Braunfels,

Texas and was employed by MTC from 2012 through November 2018 as a

Correctional Officer at the Kyle Correctional Center in Kyle Texas.



                                         3
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 4 of 30




      10.    Plaintiff Arlene Dungan (“Dungan”) resides in El Paso, Texas and was

employed by MTC as a Correctional Officer at the Otero County Processing Center

in Chaparral, New Mexico.

      11.    MTC is a Delaware corporation that is headquartered in Centerville,

Utah. It contracts with various federal, state, county, and local governments to

operate and provide services at correctional, detention, and processing facilities

throughout the United States.

                           JURISDICTION AND VENUE

      12.    This Court has subject matter jurisdiction over Plaintiffs’ FLSA claims

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

      13.    This Court has subject matter jurisdiction over Plaintiffs’ state law

claims pursuant to 28 U.S.C. § 1332 because Plaintiffs and MTC are citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest

and costs.

      14.    This Court also has supplemental jurisdiction over the additional state-

law claims pursuant to 28 U.S.C. § 1367(a).

      15.    This Court has general personal jurisdiction over MTC because it has

its principal place of business in Utah.

      16.    Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) and (d)

because MTC is headquartered in this District.



                                           4
      Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 5 of 30




                     COLLECTIVE ACTION ALLEGATIONS

      17.    Plaintiffs bring their FLSA claims individually and as a collective

action, pursuant to 29 U.S.S. § 216(b), seeking monetary damages on behalf of the

following class (the “FLSA Collective”):

      All current and former non-exempt, hourly-paid employees of
      Defendant who worked as correctional officers at MTC correctional,
      detention, and processing facilities in the United States at any time from
      three years before filing this Complaint to the present.
      18.    Plaintiffs have consented in writing to be a part of this action pursuant

to 29 U.S.C. § 216(b), and their consent forms are attached as Exhibit A. As this

case proceeds, it is likely that additional individuals will file consent forms and join

as “opt-in” plaintiffs.

      19.    Plaintiffs and the FLSA Collective members are similarly situated

employees that have performed the same or similar work in the provision of services

to MTC.

      20.    MTC’s patterns, practices, and policies complained of herein were and

continue to be will violations of the FLSA affecting Plaintiffs and the FLSA

Collective members.

      21.    Plaintiffs and the FLSA Collective members are victims of a uniform

compensation policy. MTC’s failure to pay Plaintiffs and the FLSA Collective

Members for all hours worked and overtime compensation at the rates required by

the FLSA results from generally applicable policies and practices of MTC and does


                                           5
      Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 6 of 30




not depend on the personal circumstances of Plaintiffs or the FLSA Collective

Members.

      22.    All of the FLSA Collective Members – regardless of their specific job

titles, precise job requirements, rates of pay, specific pre and post shift work

required, policies and procedures specific to a MTC client, or job locations – are

entitled to be paid for all hours worked and at the proper overtime rate for all hours

worked in excess of forty (40) hours per workweek. The specific job titles, precise

job requirements and pre- and post-shift duties of the FLSA Collective Member do

not prevent collective treatment.

      23.    Thus, Plaintiffs’ experiences are typical of the experience of the FLSA

Collective Members.

      24.    The damages of the FLSA Collective Members will not be individual

in nature and will be provable in a classwide manner.

      25.    Absent a collective action, many of the FLSA Collective Members

likely will not obtain redress for their wage loss damages, and MTC will retain the

proceeds of its violations.

      26.    Moreover, individual litigation would be unduly burdensome to the

judicial system. Concentrating the litigation in one forum will promote judicial

economy and parity among the claims of the individual members of the collective

action and provide for judicial consistency.


                                          6
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 7 of 30




      27.   There are many similarly-situated current and former employees of

MTC who—in violation of the FLSA—have been underpaid, in that they have not

received all overtime compensation to which they are legally entitled, and who

would benefit from issuance of Court-supervised notice of this lawsuit and the

opportunity to join the lawsuit. Thus, notice should be sent to FLSA Collective

members pursuant to 29 U.S.C. § 216(b).

      28.   The similarly-situated FLSA Collective Members are known to MTC,

are readily-identifiable, and can be located through MTC’s records.

                        CLASS ACTION ALLEGATIONS

      29.   Plaintiffs Aguilar, Castro, Guillen and Dungan (the “New Mexico

Plaintiffs”) bring their NMMWA, unjust enrichment, breach of contract, and

quantum meruit claims individually and as a class action, pursuant to Rule 23,

seeking monetary damages and equitable relief on behalf of the following class (the

“New Mexico Class”):

      All current and former non-exempt, hourly-paid employees of
      Defendant who worked as correctional officers at MTC correctional,
      detention, and processing facilities in the State of New Mexico at any
      time from six years before filing of this case to the present.

      30.   Plaintiff Hernandez brings her unjust enrichment, breach of contract,

and quantum meruit claims individually and as a class action, pursuant to Rule 23,

seeking monetary damages on behalf of the following class (the “Texas Class”):




                                        7
      Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 8 of 30




      All current and former non-exempt, hourly-paid employees of
      Defendant who worked as correctional officers at MTC correctional,
      detention, and processing facilities in the State of Texas at any time
      from four years before filing of this case to the present.

      31.    Plaintiff Johnson brings his unjust enrichment, breach of contract and

quantum meruit claims individually and as a class action, pursuant to Rule 23,

seeking monetary damages on behalf of the following class (the “Mississippi

Class”):

      All current and former non-exempt, hourly-paid employees of
      Defendant who worked as correctional officers at MTC correctional,
      detention, and processing facilities in the State of Mississippi at any
      time from three years before filing of this case to the present.
      32.    The New Mexico Class, Texas Class, and Mississippi Class are

collectively referred to as the “Class” or “Classes”. Excluded from the Classes are

MTC, its parent companies, subsidiaries, affiliates, franchisees, officers, executives,

and employees; states and their subdivisions, agencies and instrumentalities; any

judicial officer presiding over this matter and his or her staff; all entities whose

principal place of business is outside of the United States; and all persons who are

not residents or citizens of the United States.

      33.    While Plaintiffs do not know the exact number of the members of the

Classes, there are (at least) hundreds of members in each.

      34.    Plaintiffs and the Class members are paid in the same manner. Each of

them is required to arrive at work early enough to complete their pre-shift duties,



                                           8
      Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 9 of 30




and none of them are paid for that work. Each is also required to remain at their post

until relief arrives, and to complete various other post-shift duties before leaving

their assigned facility each day. Similarly, none of them are paid for their post-shift

duties or for the pre- or post-shift time that they are required to be available to

respond to emergencies.

      35.     Common questions of law and fact exist as to all members of the

Classes. Such questions of law and fact common to the Classes include, but are not

limited to:

              a.      Whether Plaintiffs and the Class members perform pre- and post-

      shift activities without compensation;

              b.      Whether the pre- and post-shift duties performed by the New

      Mexico Plaintiffs and the New Mexico Class members are compensable under

      the NMMWA;

              c.      Whether Plaintiffs and the Class members were required to

      remain vigilant and respond to emergencies while performing pre- and post-

      shift duties;

              d.      Whether MTC knew or had reason to know that Plaintiffs and

      the Class members performed work without compensation;

              e.      Whether MTC is obligated to compensate Plaintiffs for damages

      for not paying for time spent performing pre and post shift activities;


                                           9
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 10 of 30




            f.     Whether MTC maintained accurate records of time worked by

      Plaintiffs and the Class members;

            g.     Whether MTC’s refusal to compensate the New Mexico

      Plaintiffs and the New Mexico Class members for pre- and post-shift duties

      violated the NMMWA;

            h.     Whether MTC entered into a contract with Plaintiffs and the

      Class members to pay a certain hourly rate for time worked;

            i.     Whether the Class members conferred benefits on MTC when

      they performed their pre- and post-shift duties;

            j.     Whether MTC retained the benefits conferred on it by the Class

      members; and

            k.     Whether MTC was unjustly enriched by Plaintiffs and the Class

      members.

      36.   The Class members are so numerous and geographically dispersed that

joinder of all members is impracticable. Although the precise number of such

individuals, organizations, and businesses is currently unknown, Plaintiffs believe

that the number of Class members is, at minimum, in the thousands, and that the

members reside or are located across the United States.




                                          10
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 11 of 30




      37.    Plaintiffs’ claims are typical of those of the Class they seek to represent.

Plaintiffs, like all other Class members, have been injured by MTC’s refusal to

compensate them for pre- and post-shift duties.

      38.    Plaintiffs are more than adequate representatives of the Classes and

their chosen class counsel (the undersigned) are more than adequate attorneys.

Plaintiffs have the incentive, and are committed to prosecuting this action, for the

benefit of the Classes. Plaintiffs have no interests that are antagonistic to those of

the Classes. Plaintiffs have retained counsel highly experienced in wage and hour

and class action litigation.

      39.    This action is maintainable as a class action under Fed. R. Civ. P.

23(b)(2) because MTC has acted and refused to act on grounds that apply generally

to the Classes, and final injunctive and declaratory relief is appropriate, and

necessary, with respect to the Classes as a whole.

      40.    This action is maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law and fact common to the Classes predominate over

any questions affecting only individual Class members. A class action is superior to

other available methods for the fair and efficient adjudication of this controversy.

Prosecution as a class action will eliminate the possibility of repetitious litigation.

      41.    Treatment of this case as a class action will permit a large number of

similarly situated persons to adjudicate their common claims in a single forum


                                           11
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 12 of 30




simultaneously, efficiently, and without the duplication of effort and expense that

numerous individual actions would engender. Class treatment will also permit the

adjudication of relatively small claims by many Class members who otherwise could

not afford to litigate an antitrust claim such as that asserted in this Complaint.

Plaintiffs are aware of no difficulties that would render this case unmanageable.

      42.    Plaintiffs and the Class have all suffered, and will continue to suffer,

injury and damages as a result of MTC unlawful refusal to compensate them for pre-

and post-shift duties.

                              STATEMENT OF FACTS

      43.    Plaintiffs and the Correctional Officers work in MTC facilities housing

incarcerated prisoners and immigrants facing deportation. They are constantly facing

stressful challenges including managing difficult inmates and detainees, working

within strict security regulations, dealing with overcrowded facilities, and

understanding the complex legal and public safety considerations related to

incarcerated populations. Working closely with dangerous inmates and detainees

within the security envelope of the MTC facilities is an essential function of

Plaintiffs’ and the Correctional Officers’ jobs.

      44.    Plaintiffs and the Correctional Officers are responsible for the custody

and discipline of inmates and detainees. Among other duties, Plaintiffs and the

Correctional Officers: search for contraband and provide security; count, feed, and



                                          12
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 13 of 30




supervise inmates and detainees in housing, work, and other areas; and prepare and

maintain records, forms, and reports; guard and supervise inmates and detainees, and

maintain the custody and discipline of inmates and detainees. Further, preventing

weapons or other contraband from entering the prison, by way of the security

screening, is an intrinsic element of Plaintiffs’ and the Correctional Officers’

security work.

      45.    In addition to the hours worked during their scheduled shifts, Plaintiffs

and the Correctional Officers worked approximately 2.5 hours to 4 hours and 10

minutes “off-the-clock” per week and have not been compensated for that time.

      46.    MTC enforces uniform, company-wide policies and practices that

require Plaintiffs and the Correctional Officers to work in excess of their scheduled

shifts in MTC facilities where they serve throughout the United States.

      47.    Upon entering the facilities where they work, and prior to proceeding

to their precise work assignment posts, Plaintiffs and the Correctional Officers must

complete the following pre-shift duties before they begin their shifts:

             a.    Initially undergo a security screening, including passing through

      metal detectors, get additionally searched and wait for others to be searched,

      and have their bags searched to ensure that weapons or contraband are not

      entering the facility;




                                         13
Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 14 of 30




       b.     In what MTC calls a “pre[-]shift briefing,” some Correctional

 Officers receive post assignments and instructions from a supervisor, and

 officers sometimes receive paperwork or additional information about their

 post for that day;

       c.     Proceed to an equipment area where they must line up, sign in,

 and identify themselves to ensure safety in the correctional environment.

       d.     Obtain any necessary keys (from a fingerprint-activated box or

 other limited access control device) so they can have access to restricted areas,

 and collect any equipment they need for the day, such as handcuffs, a radio,

 or pepper spray, from the prison’s inventory-control system, - all to enable

 them to escort prisoners, respond to emergencies as needed and otherwise

 work as corrections officers;

       e.     Pass through and an air lock (or air locks or other security gates)

 to ensure that Plaintiffs and the Correctional Officers can work safely in the

 correctional environment;

       f.     Some locations require identification in the airlock or other

 places and some correctional institutions require other security procedures

 such as finger scanning, optical scanning or handwritten sign in logs; and

       g.     Walk to their assigned posts, where they receive a “pass[-]down

 briefing” from the officer leaving the post.


                                    14
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 15 of 30




      48.    Additionally, upon leaving their work assignment posts, Plaintiffs and

the Correctional Officers must complete the following post-shift duties (largely the

same as the pre-shift but in reverse order, which are required job tasks prior to

leaving the facility grounds):

             a.    Secure inmates and detainees or other materials;

             b.    Provide a pass-down briefing to an incoming officer;

             c.    Walk back from their assigned work post;

             d.    Pass through the air lock, other security gates and/or other

      security;

             e.    Return their keys and equipment to the fingerprint-activated box

      and the prison’s inventory-control system; and

             f.    Retrieve their I.D.s and sign-out.

      49.    MTC requires Plaintiffs and the Correctional Officers to perform the

above pre- and post-shift duties. Plaintiffs and the Correctional Officers use keys to

guard the inmates and detainees and to lock and unlock doors to ensure security; use

radios to communicate with officers at their posts and to give them directions and

instructions throughout the day; and use hand restraints and pepper spray as both a

deterrent and if necessary, to control unruly inmates and detainees.

      50.    MTC requires Plaintiffs and all Correctional Officers to be on duty and

to respond to inmate incidents and other emergencies at all times that they are


                                         15
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 16 of 30




anywhere in a facility operated by MTC. That requirement means that Plaintiffs and

all Correctional Officers are on duty and performing compensable work throughout

the time they are performing pre- and post-shift duties.

      51.    Shift change time, when pre- and post-shift activity occurs, is a crucial

time where inmates more often pass contraband, attack each other and commit other

unlawful and dangerous activities. Detainees require similar supervision during this

crucial time, although their detention may be for reasons related to immigration

enforcement.

      52.    Plaintiffs and the Correctional Officers are off-the-clock and

uncompensated for the time that they spend completing their pre- and post-shift

duties, which can take between 15 and 25 minutes, or more, daily at the beginning

and end of their shifts. They are not compensated at the straight time rate for this

time, nor are they paid overtime compensation for this time when they have worked

more than 40 hours in a workweek or more than the number of hours that qualify for

overtime pay under the FLSA and NMMWA.

      53.    The pre- and post-shift duties described above are integral and

indispensable to the principal activities of Plaintiffs and the Correctional Officers,

who all provide security in correctional environments.

      54.    Plaintiffs and the Correctional Officers have the responsibility of

providing security to inmates and detainees while dealing with the reality of working


                                         16
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 17 of 30




in a correctional or detention facility, including maintaining the safety and security

of inmates and detainees, visitors, and other prison personnel at all times.

      55.    MTC has employed other individuals who perform(ed) the same or

similar job duties under the same pay provisions as Plaintiffs.

      56.    Although there may be some minor variation in the order and duration

of the pre- and post- shift duties amongst different facilities, the variations would go

to damages and not collective action and/or class action certification.

      57.    MTC has not and will not pay Plaintiffs and the Correctional Officers

for their work until they are present at their precise work assignment posts (and

sometimes clock in), although they must be present at the correctional facility where

they are employed both before and after their shifts to complete the pre- and post-

shift duties that necessary, integral, and indispensable to their employment and their

employer as described and specified above.

      58.    MTC typically pays Plaintiffs and the Correctional Officers based on

shift time rather than clock time, so it fails to pay them for the time they devote to

pre- and post-shift duties such as undergoing the security screening, receiving the

pre-shift briefing, checking keys and equipment in and out, walking to and from

post, and conducting pass-down briefings.

      59.    As a result of MTC’s company-wide policies and practices requiring

Plaintiffs and the Correction Officers to perform these pre- and post-shift duties off


                                          17
      Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 18 of 30




the clock, Plaintiffs and the Correctional Officers were not compensated for all hours

worked, including, but not limited to, all hour worked in excess of forty (40) hours

in a workweek or the number of hours that qualified for overtime pay under the

FLSA and NMMWA.

       60.   The time spent on the listed tasks both before the shifts begin and after

the end of the shift is not de minimis and is compensable as either straight time under

Utah law where an individual has worked fewer than 40 hours in a workweek or as

overtime under the FLSA or the NMMWA. That time should be included in any

calculation of the time worked during a work period to determine whether

compensation for straight time is owed and to determine whether and employee is

entitled to overtime compensation.

       61.   MTC is aware of its obligation to pay Plaintiffs and the Correctional

Officers for all hours worked, including pre- and post- shift activity, but failed to do

so.

       62.   MTC’s pay policies and practices are unlawful because MTC did not

pay Plaintiffs and the Correctional Officers for all hours worked and overtime pay

as required by the FLSA and the NMMWA.




                                          18
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 19 of 30




                               CLAIMS FOR RELIEF

                                COUNT I
              FAILURE TO PAY OVERTIME UNDER THE FLSA
                    (On Behalf of the FLSA Collective)

      63.    Plaintiffs incorporate by reference and reallege each and every

allegation contained above as though fully set forth herein.

      64.    At all relevant times, MTC has been a covered employer within the

meaning of Section (d) of the FLSA, 29 U.S.C. § 203(d) engaging in interstate

commerce.

      65.    Plaintiffs and the FLSA Collective members are non-exempt hourly

employees of MTC who work specifically as Correctional Officers subject to MTC’s

common practice, policy, or plan of willfully and unlawfully failing to compensate

them for off-the-clock pre- and post-shift job duties under the FLSA.

      66.    The time spent by Plaintiffs and the FLSA Collective members on pre-

and post-shift duties was not and is not “preliminary” or “postliminary” within the

meaning of the Portal-to-Portal Act.

      67.    The time spent by Plaintiffs and the FLSA Collective members on pre-

and post-shift duties was and is compensable “work” within the meaning of the

FLSA.

      68.    MTC failed to maintain accurate records of all time worked by

Plaintiffs and the FLSA Collective, as required by the FLSA.



                                         19
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 20 of 30




      69.    MTC knowingly and willingly suffered and permitted Plaintiffs and the

FLSA Collective members to perform pre- and post-shift duties without

compensation.

      70.    MTC violated 29 U.S.C. § 207(a) by failing to pay Plaintiffs and FLSA

Collective member one and one-half their regular rate of pay for all the time spent

performing their pre- and post-shift duties.

      71.    MTC knew or should have known it its practice and policy of requiring

Plaintiffs and the FLSA Collective members to perform pre- and post-shift duties

without compensation was unlawful and in violation of the FLSA.

      72.    MTC knowingly, willfully, and with reckless disregard carried out an

unlawful pattern of failing to pay Plaintiffs and the FLSA Collective members for

all time spent on pre- and post-shift duties.

      73.    The decision and practice by MTC to not pay Plaintiffs and the FLSA

Collective members for time spent on pre- and post-shift duties described above was

neither reasonable nor in good faith.

      74.    As a result of the aforesaid willful violations of the FLSA’s overtime

pay provisions, overtime compensation has been unlawfully withheld by MTC from

Plaintiffs and the FLSA Collective members for the pre- and post-shift duties

described above. Accordingly. MTC is liable under 29. U.S.C. § 216(b), together

with an additional amount as liquidated damages.


                                          20
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 21 of 30




      75.    As a direct and proximate result of Defendant’s unlawful conduct,

Plaintiffs and the FLSA Collective members have suffered and will continue to

suffer a loss of income and other damages. Plaintiffs and the FLSA Collective are

entitled to and hereby seek overtime, liquidated damages, pre- and post-judgment

interest, attorneys’ fees, and costs incurred in connection with this claim.

                             COUNT II
    FAILURE TO PAY WAGES AND OVERTIME UNDER THE NMMWA
                 (On Behalf of the New Mexico Class)

      76.    Plaintiffs incorporate by reference and reallege each and every

allegation contained above as though fully set forth herein.

      77.    MTC is an employer within the definition of the NMMWA.

      78.    The New Mexico Plaintiffs and the New Mexico Class members are

non-exempt hourly employees of MTC, within the meaning of the NMMWA, who

work specifically as Correctional Officers subject to MTC’s common practice,

policy, or plan of willfully and unlawfully failing to compensate them for off-the-

clock pre- and post-shift job duties under the NMMWA.

      79.    The NMMWA requires MTC to pay the New Mexico Plaintiffs and the

New Mexico Class members at a rate of one and a half their regular wage rate for all

hours worked in excess of 40 hours per 7-day workweek.

      80.    The NNMWA also requires payment of wages for all hours worked




                                          21
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 22 of 30




      81.    The time spent by the New Mexico Plaintiffs and the New Mexico

Class members on pre- and post-shift duties was and is compensable “work” within

the meaning of the NMMWA.

      82.    MTC knowingly and willingly suffered and permitted the New Mexico

Plaintiffs and the New Mexico Class members to perform pre- and post-shift duties

without compensation.

      83.    MTC has violated the NMMWA by failing to pay the New Mexico

Plaintiffs and the New Mexico Class members for pre- and post-shift duties.

      84.    MTC knew or should have known it its practice and policy of requiring

the New Mexico Plaintiffs and the New Mexico Class members to perform pre- and

post-shift duties without compensation was unlawful and in violation of the

NMMWA.

      85.    MTC knowingly, willfully, and with reckless disregard carried out an

unlawful pattern of failing to pay the New Mexico Plaintiffs and the New Mexico

Class members for all time spent on pre- and post-shift duties.

      86.    MTC is liable to the New Mexico Plaintiffs and the New Mexico Class

members for all unpaid and underpaid wages and overtime earned for the

performance of their pre- and post-shift duties.




                                         22
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 23 of 30




      87.   The decision and practice by MTC to not pay the New Mexico Plaintiffs

and the New Mexico Class members for time spent on pre- and post-shift duties

described above was neither reasonable nor in good faith.

      88.   The New Mexico Plaintiffs and the New Mexico Class members are

entitled to recover an award of liquidated damages in an amount equal to twice

amount of unpaid or underpaid wages and overtime.

      89.   The New Mexico Plaintiffs and the New Mexico Class members are

entitled to damages equal to the unpaid and underpaid wages and overtime pay

earned within the applicable time period preceding the filing of the Complaint, plus

periods of equitable tolling, because MTC acted willfully and knew or should have

known their conduct was prohibited by NMMWA and/or showed reckless disregard

for whether MTC’s conduct was prohibited by that statute.

      90.   As a result of the aforesaid willful violations of NMMWA, wages and

overtime compensation have been unlawfully withheld by MTC from the New

Mexico Plaintiffs and the New Mexico Class members for the pre- and post-shift

duties described above.

      91.   As a direct and proximate result of Defendant’s unlawful conduct, the

New Mexico Plaintiffs and the New Mexico Class members have suffered and will

continue to suffer a loss of income and other damages. The New Mexico Plaintiffs

and the New Mexico Class members are entitled to and hereby week unpaid wages


                                        23
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 24 of 30




and overtime, liquidated damages, pre- and post-judgment interest, injunctive and

declaratory relief, attorneys’ fees, and costs incurred in connection with this claim.

                                     COUNT III
                               UNJUST ENRICHMENT
                               (On Behalf of the Classes)
      92.    Plaintiffs incorporate by reference and reallege each and every

allegation contained above as though fully set forth herein.

      93.    Plaintiffs and the Classes conferred substantial benefits on MTC by

performing their pre- and post-shift duties above in furtherance of their principal job

duties at MTC’s facilities. MTC knowingly and willingly accepted and enjoyed such

benefits.

      94.    MTC appreciated the fact of the pre- and post-shift job duties by

retaining the benefits of the labor provided by Plaintiffs and the Classes while failing

to compensate them for that time at the agreed upon rate of pay.

      95.    MTC has thereby been unjustly enriched and Plaintiffs and the Classes

have been damaged.

      96.    Plaintiffs and the Classes are entitled to damages equal to all unpaid

wages and work time due. This count does not apply to MTC’s failure to properly

pay Plaintiff and Classes at the premium rate for hours worked in excess of forty

(40) per week and is limited to claims for unpaid straight-time wages.




                                          24
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 25 of 30




      97.    MTC either knew or should have known that Plaintiffs and the Classes

were performing compensable work, without compensation, that was integral and

indispensable to the safe and secure operation of its facilities. As such, it would be

inequitable for MTC to retain the benefit of Plaintiffs’ and the Classes’ pre- and post-

shift duties under these circumstances.

      98.    MTC’s acceptance and retention of these benefits under the

circumstances alleged herein make it inequitable for MTC to retain the benefits of

Plaintiffs’ and the Classes’ work without payment of the value to Plaintiffs and the

Classes.

      99.    Plaintiffs and the Classes are entitled to damages equal to all unpaid

wages and work time due. This count does not apply to MTC’s failure to properly

pay Plaintiff and Classes at the premium rate for hours worked in excess of forty

(40) per week and is limited to claims for unpaid straight-time wages.

      100. Plaintiffs and the Classes are entitled to recover from MTC all amounts

owed for the performance of their pre- and post-shift duties, including unpaid wages,

pre- and post-shift interest, injunctive and declaratory relief, attorneys’ fees, costs,

and any other just and proper relief available under the laws.




                                          25
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 26 of 30




                                     COUNT IV
                              BREACH OF CONTRACT
                               (On Behalf of the Classes)

      101. Plaintiffs and the Classes incorporate by reference and reallege each

and every allegation contained above as though fully set forth herein.

      102. MTC agreed to pay Plaintiffs and the Classes an hourly wage, and

Plaintiffs and the Classes agreed to work for that wage, but MTC did not pay them

that promised wage for performing pre- and post-shift activities.

      103. To the extent Plaintiffs and the Classes worked off-the-clock without

actually exceeding 40 hours per week, they are owed their regular hourly rate for

those work hours.

      104. Accordingly, Plaintiffs and the Classes make this claim pursuant to

state contract and common law payment of wages for time actually worked but not

paid for by MTC under 40 hours per week.

      105. The damages sought for breach of contract herein fall within the

jurisdictional limits of the Court.

      106. Plaintiffs and the Classes are entitled to the recovery of attorneys’ fees

and costs with respect to this claim for regular pay for hours worked.

      107. All allegations stated in connection with this common law claim for

payment of hours worked apply to the Classes on the same basis as named Plaintiffs.




                                         26
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 27 of 30




                                     COUNT V
                                QUANTUM MERUIT
                               (On Behalf of the Classes)

      108. Plaintiffs and the Classes incorporate by reference and reallege each

and every allegation contained above as though fully set forth herein.

      109. Plaintiffs and the Classes conferred substantial benefits and valuable

services on MTC by performing their pre- and post-shift duties above in furtherance

of their principal job duties at MTC’s facilities.

      110. MTC knowingly and willingly accepted and enjoyed such benefits.

      111. MTC appreciated the fact of the pre- and post-shift job duties by

retaining the benefits of the labor provided by Plaintiffs and the Classes while failing

to compensate them for that time at the agreed upon rate of pay.

      112. MTC knowingly and willingly accepted and enjoyed such benefits

under circumstances that reasonably notified Plaintiffs and the Classes that they

expected to be paid for their pre- and post-shift activities.

      113. MTC has thereby been unjustly enriched and Plaintiffs and the Classes

have been damaged.

      114. Plaintiffs and the Classes are entitled to damages equal to all unpaid

wages and work time due. This Count does not apply to MTC’s failure to properly

pay Plaintiff and the Classes at the premium rate for hours worked in excess of forty

(40) per week and is limited to claims for unpaid straight-time wages.



                                           27
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 28 of 30




      115. Plaintiffs and the Classes are entitled to recover from MTC all amounts

owed for the performance of their pre- and post-shift duties, including unpaid wages,

pre- and post-shift interest, injunctive and declaratory relief, attorneys’ fees, costs,

and any other just and proper relief available.

                                    Jury Demand

      116. Plaintiffs, the FLSA Collective members, and the Class members

demand a jury on all issues so triable.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, pray for judgment against MTC as to each and every count, including:

      A.       An order conditionally and finally certifying the proposed FLSA

Collective pursuant to 29 U.S.C. § 216(b);

      B.       An order designating Plaintiffs as the representatives of the FLSA

Collective;

      C.       An order certifying the Classes pursuant to Rule 23(a), Rule 23(b)(2),

and Rule 23(b)(3);

      D.       An order designating Plaintiffs Aguilar, Castro, Guillen, and Dungan

as the representatives of the New Mexico Class;

      E.       An order designating Plaintiff Hernandez as the representative of the

Texas Class;



                                          28
     Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 29 of 30




      F.     An order designating Plaintiff Johnson as the representative of the

Mississippi Class;

      G.     An order designating the firm of Burger Law as class counsel;

      H.     An order enjoining MTC from refusing to compensate the Plaintiffs,

the FLSA Collective, and the Classes for pre- and pre-shift duties in the future;

      I.     A verdict and judgment for all unpaid and underpaid wages and

overtime owed to Plaintiffs, the FLSA Collective, and the Classes;

      J.     A verdict and judgment for all actual damages sustained by Plaintiffs,

the FLSA Collective, and the Classes;

      K.     A verdict and judgment for liquidated damages equaling the unpaid and

underpaid wages and overtime owed to Plaintiffs and the FLSA Collective members;

      L.     A verdict and judgment for liquidated damages equaling double the

unpaid and underpaid wages overtime owed to the New Mexico Plaintiffs and the

New Mexico Class members;

      M.     A judgment for pre-judgment and post-judgment interest at the

applicable legal rate;

      N.     Attorneys’ fees, costs, and expenses incurred by Plaintiffs and the

Correctional Officers in this litigation, including pre-suit investigation; and

      O.     Any such other and further relief, in law and equity, as the Court may

deem just and proper.


                                          29
    Case 1:20-cv-00058-DAK-DBP Document 3 Filed 05/12/20 Page 30 of 30




Dated: May _____, 2020            Respectfully submitted,

                                  WRONA LAW

                                  /s/ Bret M. Hanna
                                  Bret M. Hanna
                                  1745 Sidewinder Drive
                                  Park City, Utah 84060
                                  P: (435) 649-2525
                                  F: (435) 649-5959
                                  Email: hanna@wdlawfirm.com

                                  BURGER LAW FIRM, LLC
                                  Gary K. Burger (pro hac vice to be filed)
                                  500 N. Broadway, Suite 1860
                                  St. Louis, MO 63102
                                  P: (314) 542-2222
                                  F: (314) 542-2229
                                  Email: gary@burgerlaw.com

                                  Attorneys for Plaintiffs




                                   30
